—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 19, 2003, which, to the extent appealed from, denied plaintiffs motion for partial summary judgment directing partition and immediate sale of the subject property, unanimously affirmed, without costs.
The IAS court’s denial of plaintiffs application for partition and immediate sale of the subject property was proper. Partition would be inappropriate in advance of a determination as to whether it would cause the owners “great prejudice” (see RPAPL 901; Grossman v Baker, 182 AD2d 1119 [1992]), and prior to an accounting to determine the parties’ respective interests in the property (see McVicker v Sarma, 163 AD2d 721, 722 [1990]; also see 24 NY Jur 2d, Cotenancy and Partition § 244, at 544).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.